La Jueza Presidenta Señora Naveira Merly
emitió la opinión del Tribunal.
En esta ocasión nos corresponde, en primer lugar, deter-minar aquel evento que debe considerarse como punto de partida para computar el término de quince días que, con-forme al Art. 4 de la Ley Uniforme de Confiscaciones de 1988, Ley Núm. 93 de 13 de julio de 1988, según enmendada, 34 L.P.R.A. sec. 1723b (Ley Uniforme de Confiscacio-*349nes), tiene disponible el Estado Libre Asociado de Puerto Rico (E.L.A.) para notificar la confiscación de propiedades utilizadas en la comisión de ciertas actividades ilícitas.
También debemos resolver si procede desestimar una demanda de impugnación de confiscación por el solo hecho de que el demandante, en el epígrafe, identificó al E.L.A. como Anabelle Rodríguez, Secretaria de Justicia de Puerto Rico, aun cuando de la súplica y de todas las alegaciones, leídas en conjunto, surge con meridiana claridad que se trata de una demanda de impugnación de confiscación dirigida contra el E.L.A. En la alegación Núm. 11 se expresa claramente “[q]ue se demanda al Estado Libre Asociado de Puerto Rico por conducto de la Secretaria del Departa-mento de Justicia, por ser la entidad que confiscó sin causa válida alguna el vehículo y el dinero aquí en cuestión”, y en la súplica se solicita que se ordene la devolución del dinero y del vehículo confiscado. Debemos, pues, interpretar si a nivel procesal estamos ante una demanda que, por ser in-suficiente de su faz, procede su desestimación.
A los fines de disponer de esta controversia, exponemos el trasfondo procesal y los hechos pertinentes que no están en controversia.
HH
A raíz de una intervención policíaca efectuada el 30 de octubre de 2001, las autoridades correspondientes ordena-ron confiscar un vehículo de motor marca Acura, modelo Integra, del año 1998, tablilla número DAR-377, por alega-damente haber sido utilizado en la comisión de varias in-fracciones a la Ley de Sustancias Controladas de Puerto Rico y a la Ley para la Protección de la Propiedad Vehicular.(1) El 14 de noviembre de 2001, luego de que en *350esa misma fecha la Superintendencia Auxiliar de Investi-gaciones Criminales, del Negociado de Investigaciones de Vehículos Hurtados de la Policía de Puerto Rico, emitiera un Certificado de Inspección de Vehículos de Motor,(2) el Departamento de Justicia, a través de la Junta de Confis-caciones, le notificó a las partes interesadas —entiéndase a los recurridos Sr. Giovanni Roque López y Sra. Aida L. Ló-pez Rivas (López Rivas)— sobre la confiscación.
Inconforme con la confiscación efectuada, el 30 de no-viembre de 2001 López Rivas presentó ante el Tribunal de Primera Instancia una acción civil sobre impugnación de confiscación.(3) Oportunamente, el E.L.A. compareció ante el mencionado foro para hacer constar que no se sometía a su jurisdicción. Solicitó la desestimación de la demanda. Fundamentó su pedido en que López Rivas no cumplió con el requisito de demandar al E.L.A., según lo establece el Art. 8 de la Ley Uniforme de Confiscaciones, 34 L.P.R.A. sec. 1723f. En oposición, López Rivas argumentó que había demandado al E.L.A. por conducto de la Secretaria de Justicia. Añadió, como fundamento adicional a su impug-nación, que la notificación de la confiscación no se realizó dentro del término de quince días, según lo establece el Art. 4 de la Ley Uniforme de Confiscaciones, supra. A jui-cio de López Rivas, ese término comenzó su decurso a par-tir de la ocupación del vehículo de motor en controversia.
Trabadas las controversias, y luego de varios incidentes procesales que no son necesarios pormenorizar aquí, el Tribunal de Primera Instancia desestimó la demanda de im-pugnación que López Rivas presentó. Resolvió que al no haberse incluido al E.L.A. como codemandado, se privó al tribunal de jurisdicción para entender en las controversias traídas ante su consideración.
Insatisfecha, López Rivas acudió al Tribunal de *351Apelaciones. En su recurso sostuvo que incidió el tribunal de instancia al declararse sin jurisdicción para atender el caso de marras. El tribunal apelativo intermedio, sin dis-cutir el planteamiento de falta de jurisdicción sobre la persona, el cual entendemos denegó tácitamente al considerar el caso en sus méritos, revocó el dictamen que instancia emitió. Fundamentó su decisión en que la confiscación se hizo fuera del término de quince días que provee el citado Art. 4 de La Ley Uniforme de Confiscaciones, término que según el foro apelado comienza su decurso desde la fecha en que tuvieron lugar los hechos delictivos que motivaron la confiscación. (4)
Ineonforme, el E.L.A. acudió ante nos mediante un re-curso de certiorari. En esencia, planteó que erró el Tribunal de Apelaciones al decretar la improcedencia de la con-fiscación a base de un cómputo equivocado del término aplicable para notificarla. Cabe señalar que no planteó como error la falta de jurisdicción sobre su persona que, como defensa afirmativa, había hecho en el foro de instancia. Resolvemos.
rH I — I
La Ley Uniforme de Confiscaciones autoriza, en su Art. 2 (34 L.P.R.A. sec. 1723), la confiscación a favor del E.L.A. de toda propiedad que se haya utilizado en la comisión de delitos graves y de aquellos delitos menos graves en que por ley se autorice la confiscación, cuando tales delitos graves y menos graves estén tipificados en el Código Penal de Puerto Rico y en las leyes de sustancias controla-*352das, entre otras. El procedimiento para efectuar tales con-fiscaciones es de carácter civil o in rem, es decir, va dirigido contra la cosa misma y no contra el dueño de la propiedad, su poseedor, encargado o cualquier otra persona con algún interés legal sobre ésta. Negrón v. Srio. de Justicia, 154 D.P.R. 79 (2001); Santiago v. Supte. Policía de P.R., 151 D.P.R. 511 (2000); Del Toro Lugo v. E.L.A., 136 D.P.R. 973 (1994); Alvenre Corp. v. Srio. de Justicia, 130 D.P.R. 760 (1992). Véase, además, Exposición de Motivos de la Ley Uniforme de Confiscaciones, 1988 Leyes de Puerto Rico 409.
Ahora bien, aun cuando el procedimiento de confiscación es de carácter civil e in rem, la Ley Uniforme de Confiscaciones requiere que se le notifique al dueño, al acreedor condicional que tiene su gravamen inscrito en el Departamento de Transportación y Obras Públicas, o al encargado o persona con derecho o interés en la propiedad ocupada. Arts. 3 y 4 de la Ley Uniforme de Confiscaciones, 34 L.P.R.A. secs. 1723a y 1723b. El requisito estatutario de notificación a cada una de estas personas persigue el propósito de salvaguardar los derechos constitucionales de una parte que tenga interés en la propiedad confiscada y brindarle la oportunidad de levantar y probar las defensas válidas que pueda tener.
A tales efectos, y en lo que respecta al requisito de notificar de la confiscación a las partes afectadas, el Art. 4 de la Ley Uniforme de Confiscaciones, supra, según enmendado por las Leyes Núm. 95 de 20 de marzo de 1999 y Núm. 32 de 14 de enero de 2000, establece que la notificación
... se hará en forma fehaciente dentro de quince (15) días a partir de la entrega del informe redactado por los Oficiales del Orden Publico relacionado con la investigación requerida por las sees. 3201 et seq. del Título 9, {conocida como “Ley de Pro-piedad Vehicular”\ y su envío se hará por correo con acuse de *353recibo a la dirección conocida del dueño, encargado o persona con derecho o interés en la propiedad ocupada.
En los casos de confiscación al amparo de las sees. 3201 et seq. del Título 9, conocidas como “Ley Para la Protección de la Propiedad Vehicular”(5) la notificación se hará en forma feha-ciente dentro de quince (15) días a partir de la entrega del informe redactado por los Oficiales del Orden Público relacio-nado con la investigación requerida por dicha ley; y su envío se hará por correo con acuse de recibo a la dirección conocida del dueño, encargado o persona con derecho o interés en la propie-dad ocupada. En los casos en que se autoriza a incautar y retener para investigación cualquier vehículo o pieza por un período de hasta treinta (30) días, los quince (15) días para notificar la confiscación comenzarán a contarse una vez trans-currido dicho período. (Enfasis suplido.)
Sabido es que “[c]uando la ley es clara, libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”. Art. 14 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 14. El texto de la ley objeto de esta controversia es claro y no requiere de mucha interpretación.
Estando en vigor las mencionadas enmiendas al citado Art. 4 de la Ley Uniforme de Confiscaciones al momento de la ocupación del vehículo de motor objeto de litigio, es for-zoso concluir que, en el presente caso, el punto de partida correcto para computar los quince días que tiene el Estado para efectuar la notificación de confiscación comenzaron su decurso el 14 de noviembre de 2001, fecha en la que la Superintendencia Auxiliar de Investigaciones Criminales del Negociado de Investigaciones de Vehículos Hurtados de la Policía de Puerto Rico emitió el Certificado de Inspec-ción de Vehículos de Motor del vehículo perteneciente a López Rivas. El aludido término vencía el 29 de noviembre de 2001.
*354Habiéndose remitido por correo certificado con acuse de recibo la correspondiente notificación el 15 de noviembre de 2001, resulta forzoso concluir que ese trámite se efectuó conforme a derecho. Por ende, no procedía invalidar la con-fiscación como lo determinó el foro apelado.
r-H hH l-H
Una vez se determinó que el E.L.A. hizo la notificación dentro del término establecido por ley, procede que pase-mos a considerar si la falta de inclusión específica del E.L.A. en el epígrafe de la demanda privó al tribunal de instancia de jurisdicción sobre la persona del E.L.A., y si procedía la desestimación de la demanda de impugnación de confiscación. Veamos.
La Ley Uniforme de Confiscaciones de 1988 establece:
Las personas notificadas a tenor con lo dispuesto en esta ley podrán impugnar la confiscación dentro de los quince (15) días siguientes a la fecha en que se reciba la notificación, mediante la radicación de una demanda contra el Estado Libre Asociado de Puerto Rico y el funcionario que autorizó la ocupación, de-biéndose emplazar al Secretario de Justicia dentro de los treinta (30) días siguientes a la fecha en que se recibió la notificación. Estos términos son jurisdiccionales. El Secretario de Justicia formulará sus alegaciones dentro de los veinte (20) días de haber sido emplazado. (Enfasis suplido.) Art. 8 de la Ley Núm. 93 de 13 de julio de 1988, Leyes de Puerto Rico, pág. 411.
Ciertamente, del precepto que antecede surge con meridiana claridad que para que los tribunales puedan adquirir jurisdicción sobre el Estado en un pleito de impugnación de confiscación es necesario demandarlo y diligenciar el correspondiente emplazamiento al Secretario de Justicia dentro de los términos establecidos en el Art. 8 de la Ley Uniforme de Confiscaciones, supra. Negrón v. Srio. de Justicia, supra.
*355Ahora bien, en una jurisdicción como la nuestra, donde lo que se requiere es que la demanda le notifique a la parte demandada, a grandes rasgos, las reclamaciones que se le están haciendo, el determinar si efectivamente se le ha notificado a una persona, natural o jurídica, las reclamaciones que se le están haciendo, requiere de un análisis más allá de simplemente auscultar el epígrafe de la demanda. Una determinación de esta naturaleza requiere que se analicen todas las alegaciones de la demanda, de forma con-junta, las unas con las otras. Si de este análisis surge que los demandados están razonablemente prevenidos de la reclamación que existe en su contra, se considera que la demanda es suficiente y no procede su desestimación. Regla 6.6 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Reyes v. Cantera Ramos, Inc., 139 D.P.R. 925, 929—931 (1996); Ortiz Díaz v. R.R. Motors Sales Corp., 131 D.P.R. 829, 835 (1992); Mercado Cintrón v. Zeta Com., Inc., 135 D.P.R. 737 (1994); Moa v. E.L.A., 100 D.P.R. 573 (1972).
En reiteradas ocasiones hemos advertido a los litigantes
... “que este Tribunal hará todo lo que esté a su alcance para que los casos sean resueltos en sus méritos y no por sutilezas legales de alegaciones y procedimientos ... [y que h]ace tiempo que los tribunales han abandonado la teoría de que impartir justicia constituye un juego. Los litigantes deben hacer lo mismo. Ninguna parte en un procedimiento tiene un interés adquirido en los errores gramaticales y de procedimiento in-curridos por su adversario”. (Corchetes en el original.) Reyes v. Cantera Ramos, Inc., supra, pág. 930.
Recientemente reconocimos que el problema aún per-siste al expresar que “ ‘[e]n ocasiones los trámites judicia-les se complican innecesariamente e impiden que las con-troversias puedan resolverse en forma justa, rápida y económica conforme lo dispuesto en la Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III'. Méndez v. Ruiz Rivera, 124 D.P.R. 579, 581 (1989)”. (Corchetes en el original.) Reyes v. Cantera Ramos, Inc., supra, pág. 930.
*356A pesar de nuestras advertencias, una vez más nos vemos precisados a revitalizar la norma procesal de que las demandas hay que interpretarlas de forma liberal a favor del demandante, impidiendo que meras sutilezas procesales interfieran con la resolución en los méritos de las controversias y el deber de los tribunales de impartir justicia.
En el presente caso, si bien la señora López Rivas no incluyó al E.L.A., específicamente por su nombre, en el epígrafe de su Demanda de 30 de noviembre de 2001, este hecho aislado no puede tener el drástico efecto de impedir que la solicitud de impugnación de confiscación se vea en los méritos. Debemos proceder a analizar las circunstancias procesales del caso relacionadas con la demanda y el emplazamiento del E.L.A. para poder determinar si se cumplió con el requisito de notificarle adecuadamente al Estado de las reclamaciones que se le estaban haciendo, de forma tal que éste pueda comparecer a defenderse si así lo desea. Debemos tener presente que en nuestro régimen de derecho procesal, el propósito de la demanda es simplemente bosquejar a grandes rasgos las reclamaciones que se están haciendo en contra de los demandados. Reyes v. Cantera Ramos, Inc., supra; Ortiz Díaz v. R.R. Motors Sales Corp., supra; Mercado Cintrón v. Zeta Com., Inc., supra; Moa v. E.L.A., supra.
En lo que respecta al caso de marras, y aunque en el epígrafe de la demanda se hizo constar como parte deman-dada a la Hon. Anabelle Rodríguez, Secretaria de Justicia de Puerto Rico, como la parte demandada, en la undécima alegación de la demanda se expresó
... \q\ue se demanda[bá\ al Estado Libre Asociado de Puerto Rico por conducto de la Secretaria del Departamento de Justi-cia, por ser la entidad que confiscó sin causa válida alguna el vehículo y el dinero aquí en cuestión. (Enfasis suplido.)
De igual forma, en el resto de sus alegaciones López Rivas expresó, en términos generales, en qué consistieron *357las actuaciones, alegadamente negligentes, de los funcio-narios del E.L.A. que dieron pie a la confiscation(6) Cabe señalar, además, que en la súplica específicamente se soli-citó “que previo los trámites de rigor de ley, declare CON LUGAR la presente demanda y ordene la devolución del dinero, y del auto confiscado y/o dicte cualquier otro pro-nunciamiento que en derecho proceda”.
Ciertamente, una interpretación liberal y razonable de todas estas alegaciones, analizando las unas con las otras y tomadas éstas en conjunto con el epgírafe y la súplica de la demanda, nos lleva a concluir que López Rivas hizo las reclamaciones tanto contra la Secretaria de Justicia como contra el E.L.A. La demanda cumplió con el propósito de bosquejar las reclamaciones e informar al E.L.A., a gran-des rasgos, de éstas. Tanto el E.L.A. como la Secretaria de Justicia estuvieron razonablemente prevenidos de lo que se les reclamaba.
Esta interpretación de las alegaciones indiscutiblemente cumple con el propósito de hacer justicia sustancial sin violentar el debido proceso de ley. Máxime cuando bajo el esquema estatutario vigente, el Secretario de Justicia es el funcionario facultado para brindarle representación legal al E.L.A. en los casos de impugnación de las confiscaciones. A tales efectos, y en su parte pertinente, el Art. 64 del Código Político, 3 L.P.R.A. sec. 72, dispone:
El Secretario de Justicia representará al Estado Libre Aso-ciado de Puerto Rico, bien personalmente, o por medio de auxi-liares o cualquiera de los Fiscales, en todas las demandas y procesos civiles o criminales, en que fuere parte', y cuando fuere requerido por el Gobernador o por cualquier Jefe de Departa-mento podrá representar también, ante cualquier tribunal, a cualquier funcionario, empleado o agente del Gobierno Esta-dual que demandare o fuere demandado en su capacidad oficial. (Enfasis suplido.)
*358En conformidad con las anteriores disposiciones, y cónsono con los postulados básicos de la nueva Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, Ley Núm. 21 de 22 de agosto de 2003 (4 L.P.R.A. sec. 24 et seq.), que propicia un sistema de justicia en que se provea acceso inmediato y económico sin interponer tecnicismos procesales innecesarios para atender los reclamos de nuestra ciudadanía, es forzoso concluir que el Estado fue debidamente notificado de la reclamación en su contra. Cabe señalar que así lo entendió el E.L.A. al comparecer a defenderse, aunque expresó que lo estaba haciendo sin someterse a la jurisdicción del tribunal.
Por los fundamentos antes expuestos, se revoca la sen-tencia que emitió el Tribunal de Apelaciones. Se devuelve el caso al foro de instancia para que asuma jurisdicción y continúe con los procedimientos de forma compatible con lo aquí resuelto.

 Al momento de la intervención, el vehículo de motor objeto de litigio lo con-ducía el Sr. Giovanni Roque López y aparecía inscrito en el Departamento de Trans-portación y Obras Públicas a nombre de la recurrida Sra. Aida L. López Rivas.


 Este documento establecía que el vehículo objeto del litigio tenía en orden los números de serie e identificación del manufacturero.


 El 19 de diciembre de 2001 López Rivas emplazó a la Secretaria de Justicia.


 Precisa señalar que la decisión que emitió el Tribunal de Apelaciones se fundamentó en lo dispuesto en el derogado Art. 4 de La Ley Uniforme de Confisca-ciones, supra, el cual, en lo pertinente, establecía que:
“La notificación se hará en forma fehaciente, dentro de los quince (15) días siguientes a la ocupación, mediante su envío por correo con acuse de recibo a la dirección conocida del dueño, encargado o persona con derecho o interés en la pro-piedad ocupada.” 34 L.P.R.A. sec. 1723b (ed. 1999).


 La mencionada disposición legal crea un registro donde los agentes del orden público verifican que el vehículo ocupado no haya sido reportado como robado, apro-piado ilegalmente, confiscado, abandonado, o haya sido desmantelado o alterado sus-tancialmente, entre otras.


 Véanse, además, las Alegaciones Núms. 2 a 9 de la demanda presentada el 30 de noviembre de 2001.